DETAILED ACTION
This FINAL action is in response to Application No. 17/496,739 originally filed 10/07/2021. The amendment presented on 09/19/2022 which provides amendments to claims 1 and cancels claim 2 is hereby acknowledged. Currently Claims 1 and 3-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first light emitting unit”, “second light emitting unit”, “scan unit” used throughout claims 3-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 hereinafter Kim and further in view of Na et al. U.S. Patent Application Publication No. 2018/0137808 A1 hereinafter Na.

Consider Claim 1:
	Kim discloses a light emitting device comprising: (Kim, See Abstract.)
	a carrier; (Kim, [0301], “Referring to FIG. 17A, the display module 300 includes a glass substrate 80, a thin film transistor (TFT) layer 70, and inorganic light emitting elements R, G, B (120-R, 120-G, and 120-B). The sub-pixel circuit 110 described above may be embodied as a TFT, and may be included in the TFT layer 70 on the glass substrate 80.”)
	a first light emitting unit disposed on the carrier and having a first scan circuit, a first emit circuit, a first input terminal, and a first output terminal; and (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
	a second light emitting unit disposed on the carrier and having a second input terminal, (Kim, [0107], “The sub-pixel circuit 110 may provide a driving current to the inorganic light emitting element 120. The sub-pixel circuit 110 may provide a driving current with controlled magnitude and duration to the inorganic light emitting element 120 based on a data voltage (e.g., a constant current generator voltage, a PWM data voltage), a driving voltage (e.g., a first driving voltage, a second driving voltage), and various control signals applied from the driver 200.”)
	Kim however does not appear to fully suggest wherein the second input terminal is electrically connected to the first output terminal of the first light emitting unit, wherein the second light emitting unit comprises a second scan circuit and a second emit circuit, and the first scan circuit of the first light emitting unit is configured to provide a same first scan signal to both the first emit circuit of the first light emitting unit and the second emit circuit of the second light emitting unit.
	Na however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a connection wherein the second input terminal is electrically connected to the first output terminal of the first light emitting unit, wherein the second light emitting unit comprises a second scan circuit and a second emit circuit, and the first scan circuit of the first light emitting unit is configured to provide a same first scan signal to both the first emit circuit of the first light emitting unit and the second emit circuit of the second light emitting unit. (Na, [0131-0136], See marked up figure 8 below. GD(1) output is connected to GD(2), ED(1), and ED(2).)
.
    PNG
    media_image1.png
    538
    640
    media_image1.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a connection between stages as taught in Na where the scan portion provides an output to the first and second emitting portion and the next stage as this was a technique known in view of Na and would have been utilized for the purpose of prevent an increase in power consumption, an increase in an bezel area, and signal distortion. (Na, [0135])

Consider Claim 3:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first light emitting unit further comprises a first pixel circuit. (Na, [0130], “FIG. 8 illustrates a gate driver of an OLED display according to a second embodiment of the invention. FIG. 9 illustrates a stage of an emission unit of a gate driver of an OLED display according to a second embodiment of the invention. FIG. 10 is a timing diagram of signals related to a stage of an emission unit of a gate driver of an OLED display according to a second embodiment of the invention. Since entire configuration and pixel configuration of the OLED display according to the second embodiment of the invention are substantially the same as the OLED display according to the first embodiment of the invention, a further description may be briefly made or may be entirely omitted.”)
Consider Claim 4:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first pixel circuit comprises a plurality of light emitting diodes with a plurality of colors. (Kim, [0101], “The types of sub-pixels described above may be determined according to the type of the inorganic light emitting element 120. The R inorganic light emitting element may form the R sub-pixels 20-1, G inorganic light emitting element may form the G sub-pixel 20-2, and the B inorganic light emitting element may form the B sub-pixel 20-3.”)
Consider Claim 7:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first light emitting unit further comprises a substrate, wherein the first scan circuit, the first emit circuit, and the first pixel circuit are disposed on the substrate, the substrate is disposed on the carrier, and the substrate is electrically connected to the carrier. (Kim, [0301], “Referring to FIG. 17A, the display module 300 includes a glass substrate 80, a thin film transistor (TFT) layer 70, and inorganic light emitting elements R, G, B (120-R, 120-G, and 120-B). The sub-pixel circuit 110 described above may be embodied as a TFT, and may be included in the TFT layer 70 on the glass substrate 80.”)
Consider Claim 8:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first scan circuit comprises a plurality of scan units. (Kim, [0195], “FIG. 8B illustrates a connection relationship between scan drivers according to an embodiment. As described above, the scan signal SP(n) is applied to the display panel 100 in a row line sequence. The scan drivers 81-1 to 81-n, which are provided for each row line, may be connected to each other as shown in FIG. 8B.” Na, See [0049] FIG. 4. )
Consider Claim 9:
	Kim in view of Na discloses the light emitting device according to claim 8, wherein a part of the plurality of scan units is configured to generate a plurality of second scan signals provided to the first pixel circuit, and a last one of the plurality of scan units is configured to generate the first scan signal. (Kim, [0049], “FIG. 4 illustrates an embodiment of a scan driver 500 may include a plurality of circuit stages CSn−1, CSn, CSn+1, and CSn+2. The scan driver 500 may further include first, second, third, and fourth clock lines CL1, CL2, CL3, and CL4 which transfer first, second, third, and fourth clock signals CK1, CK2, CK3 and CK4, respectively, a first gate voltage line GVL1 which applies a first gate voltage VGH, and a second gate voltage line GVL2 which applies a second gate voltage VGL.”)
Consider Claim 10:
	Kim in view of Na discloses the light emitting device according to claim 8, wherein the plurality of scan units receive a same first clock signal and a same second clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”, Na, see Fig. 8.)
Consider Claim 11:
	Kim in view of Na discloses the light emitting device according to claim 10, wherein the second clock signal is an inverted signal of the first clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”)
Consider Claim 12:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first scan circuit and the first emit circuit receive a same start pulse, a same first clock signal and a same second clock signal. (Na, Fig. 8 item CS(0).)
Consider Claim 13:
	Kim in view of Na discloses the light emitting device according to claim 12, wherein the second clock signal is an inverted signal of the first clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”)
Consider Claim 15:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the carrier comprises a pad and a line, wherein the first light emitting unit is electrically connected to the pad and the line. (Kim, [0306], “Referring to FIG. 17B, the display module 300 may include the TFT layer 70 formed on one surface of the glass substrate 80, the inorganic light emitting elements R, G, B (120-R, 120-G, 120-b) mounted on the TFT layer 70, the driver 200, and a connection wire 90 for electrically connecting the sub-pixel circuit 110 and the driver 200 formed on the TFT layer 70.”)
Consider Claim 16:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first light emitting unit further comprises a plurality of first pixel circuits, wherein the first scan circuit is electrically connected to at least one of the plurality of first pixel circuits, and the first emit circuit is electrically connected to the at least one of the plurality of first pixel circuits and the first scan circuit. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 17:
	Kim in view of Na discloses the light emitting device according to claim 1 further comprising: a gate driving circuit comprising the first scan circuit and the first emit circuit, wherein the first light emitting unit comprises a plurality of first pixel circuits, and the gate driving circuit drives the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 18:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a second scan signal and a first emit signal to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 19:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a plurality of second scan signals and a plurality of first emit signals to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 20:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a second scan signal and a plurality of first emit signals or a plurality of second scan signals and a first emit signal to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 and further in view of Na et al. U.S. Patent Application Publication No. 2018/0137808 A1 as applied to claims 3 above, and further in view of Yang et al. U.S. Application Publication No. 2008/0157099 A1 hereinafter Yang.

Consider Claim 5:
	Kim in view of Na discloses the light emitting device according to claim 3, however do not detail wherein the first pixel circuit comprises: a first transistor, wherein a first terminal of the first transistor receives a data signal; a second transistor, wherein a first terminal of the second transistor is electrically connected to a first voltage, and a control terminal of the second transistor is electrically connected to a second terminal of the first transistor; a third transistor, wherein a first terminal of the third transistor is electrically connected to a second terminal of the second transistor, and a control terminal of the third transistor receives a first emit signal provided by the first emit circuit; and a light emitting diode electrically connected to a second terminal of the third transistor.
	Yang however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention wherein the first pixel circuit comprises: a first transistor, wherein a first terminal of the first transistor receives a data signal; a second transistor, wherein a first terminal of the second transistor is electrically connected to a first voltage, and a control terminal of the second transistor is electrically connected to a second terminal of the first transistor; a third transistor, wherein a first terminal of the third transistor is electrically connected to a second terminal of the second transistor, and a control terminal of the third transistor receives a first emit signal provided by the first emit circuit; and a light emitting diode electrically connected to a second terminal of the third transistor. (Yang, [0056], “In the pixel circuit as shown in FIG. 4, when the emission control signal of a low level is provided from the light emission control line (En) to the control electrode of the third transistor (T3), then the third transistor (T3) is turned on. And, when the light-emission bar control signal of a high level is provided from the light-emission bar control line (EnB) to the control electrode of the fourth transistor (T4), then the fourth transistor (T4) is turned off. And then, a threshold voltage of the first transistor (T1) is stored in the first storage capacitor (C1) as the first transistor (T1) is connected in the form of a diode. In other words, if the light-emission control signal is applied at a high level to the control electrode for the third transistor (T3), a data voltage corresponding to a gray level is applied from the data line (Dm), and the scan signal applied at a low voltage to the control electrode of the second transistor (T2), then the data voltage, is applied to the control electrode of the first transistor (T1). The data voltage applied to the control electrode of the first transistor (T1) is compensated by the coupling ratio of the first storage capacitor (C1) and the second storage capacitor (C2). And, if the light-emission bar control signal is turned to the low level (i.e., a low level voltage is applied to the control electrode of the fourth transistor (T4), then the current from the first power voltage line (VDD) flows into the organic light emitting diode (OLED) through the first transistor (T1) which controls the current according to the data voltage, and thus the light is emitted.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a pixel layout as taught in Yang as this was known in the art and the results of the substitution (i.e., pixel circuit for a pixel circuit) would have been predictable. Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988) it would have been obvious to an ordinarily skilled artisan.
Consider Claim 6:
	Kim in view of Na in view of Yang discloses the light emitting device according to claim 5, wherein the first transistor, the second transistor, and the third transistor are P-type transistors or N-type transistors, respectively. (Yang, [0056], “In the pixel circuit as shown in FIG. 4,” p type transistor are disclosed.)
Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 and further in view of Na et al. U.S. Patent Application Publication No. 2018/0137808 A1 as applied to claims 3 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2017/0329189 A1 hereinafter Kim ‘189.

Consider Claim 14:
	Kim in view of Na discloses the light emitting device according to claim 1, however do not suggest wherein the light emitting device is a transparent display device.
	Kim ‘189 however teaches it transparent display were known to those having ordinary skill in the art before the effective filing date of the invention and thus teaches it was a known technique wherein the light emitting device is a transparent display device. (Kim, ‘189, [0129], “As such, if the space of the pixel circuit 500 is increased, the size of an emission area in the display device 100 is reduced, which makes it difficult to implement a display device with high resolution. Further, if the display device 100 is a transparent display device, a size of a light transmissive area is also reduced.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the display device as a transparent display device as this was known technique in view of Kim ‘189 and would have been utilized for the purpose of with improved transmittance, and a display device with a reduced size of a non-display area. (Kim ‘189, [0032])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626